DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 16, 23, and 25, the closet prior art does not specifically teach or reasonably suggest the prediction sample is modified based on a weighted sum of the prediction sample and a second reference sample, wherein a position of the second reference sample for the weight sum is determined based on a value resulting from adding a predetermined offset to an x-coordinate or a y-coordinate of the prediction sample, the predetermined offset being adaptively determined based on an angle of the intra prediction mode of the current block, wherein whether to extend the intra prediction mode of the current block bi-directionally is determined by comparing a size of the current block with a threshold value, wherein extending the intra prediction mode of the current block bi-directionally is allowed only when both a width and a height of the current block are greater than or equal to the threshold value, Serial No. 17/104,706-2-814.0065wherein the weighted sum is performed by assigning a first weight to the prediction sample and assigning a second weight to the second reference sample, and wherein at least one of the first weight and the second weight is determined based on a position of the prediction sample and a variable derived based on the size of the current block.  Dependent claims 18, 20, and 22 are allowed for the reasons concerning the independent claim(s) 16, 23, and 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 16, 18, 20, 22-23, and 25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        06/21/2022